EXHIBIT 10.9

 

[Name]

[Address]

 

July__, 2018

 

Gyrotron Technologies, Inc.

3412 Progress Drive

Bensalem, PA 19020

 

Re: 10% Convertible Redeemable Series A Preferred Stock, 10% Convertible
Redeemable Series B Preferred Stock, 10% Convertible Redeemable Series B-1
Preferred Stock (together “Preferred Stock”)

 

Gentlemen:

 

Reference is hereby made to the Preferred Stock of Gyrotron Technologies, Inc.
(the “Company”) that the undersigned expects to purchase from a third party.
Capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Certificates of Designation with respect to the
Preferred Stock.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned has agreed as of July 11, 2018 with respect
to the Preferred Stock referenced in the paragraph above, that notwithstanding
the terms of the Preferred Stock upon acquiring such Preferred Stock it waives
its right (i) to convert such Preferred Stock into Common Stock and (ii) to vote
its Preferred Stock on an as converted basis, until July 11, 2019.

 

This agreement has been duly executed and delivered by the undersigned and
constitutes the valid and binding obligation and waiver of the undersigned,
enforceable against it in accordance with the terms hereof.

 

No other term or provision of the Certificate of Designation or of the rights of
the undersigned shall be affected by this agreement other than as specifically
provided for herein.

 

This agreement shall be binding upon and inure to the benefit of the respective
heirs, executors, administrators, representatives and the permitted successors
and assigns of the parties hereto. This agreement and the rights and obligations
of the parties hereunder shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of laws rules
applied in such state.

 

This agreement shall be construed to effectuate the mutual intent of the
parties. Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this agreement.

 

This agreement may be executed in one or more counterparts and by facsimile or
other electronic transmission, and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

 



 

[NAME]

        By:

 

Name:

    Title:  

 

 

 

 

 

ACCEPTED:

Gyrotron Technologies, Inc. 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 